Citation Nr: 0206461	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for eligibility for prisoner of war (POW) 
status.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had certified service with the recognized 
guerrillas from February 1944 to August 1945.  No period as a 
POW was certified by the service department.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran had previously sought service connection for 
several disabilities in a claim filed in September 1993.  
This claim was denied by the Board in August 1996, and the 
Board's denial was affirmed by the United States Court of 
Appeals for Veterans Claims (previously known as the Unites 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court"), in a Memorandum Decision, dated in 
February 1998.  Thereafter, although the veteran's alleged 
POW status was addressed in the Board's August 1996 decision, 
and the Board made an expressed finding that the veteran was 
not a POW, the regional office (RO) considered the instant 
claim for eligibility as a POW on a de novo basis.  As will 
be shown more fully below, the Board finds that the previous 
1996 finding as to the lack of POW status constituted a final 
denial as to this issue.  Consequently, the Board further 
finds that it is required to consider the issue on appeal on 
a new and material basis pursuant to Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).

The claim at issue came before the Board again in June 2000, 
at which time it was determined that new and material 
evidence sufficient had not been submitted to reopen the 
veteran's claim of eligibility for POW status.  In a June 
2001 Order, the Court vacated the June 1999 Board decision, 
and remanded the matter back to the Board for development 
consistent with the Appellee's Motion for Remand and for a 
Stay of Proceedings (Appellee's Motion).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  An August 1996 Board decision expressly determined that 
the veteran was not a POW, and this decision was affirmed by 
the Court in February 1998.

3.  The evidence submitted since the August 1996 Board 
decision is either cumulative and redundant, or does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSION OF LAW

The August 1996 Board decision which determined that the 
veteran was not a POW is final; new and material evidence has 
not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial matters: duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

More recently, the United States Court of Appeals for the 
Federal Circuit decided Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In Bernklau, the Federal 
Circuit held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board observes that the VCAA, 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001) specifically notes that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  However, the new notice provisions of the VCAA do 
apply to attempts to reopen claims and VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  Further, the 
regulations implementing the VCAA amended the provisions of 
38 C.F.R. § 3.156(a), and VA provided that the duties to 
assist and notify the veteran, pursuant to 38 U.S.C. §§ 
5103(a) and 5103A were applicable to claims to reopen 
previously denied issues.  However, these amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Therefore, 
pursuant to the VCAA and Section 3.156(a) prior to the 
amendment, the Board must consider whether the duty to notify 
the veteran has been met.  However, unless a determination 
that new and material evidence has been submitted is made, 
the duty to assist - as defined in the VCAA - is not for 
application.

The Board finds that the claimant has been provided ample 
notice.  The Board's decision of August 1996 advised him of 
the existing factual record and why the benefit could not be 
granted on that record.  Subsequently, the statement of the 
case of January 1999 advised him of why the record continued 
to fail to establish entitlement.  The Board's prior decision 
of June 2000 provided the claimant with notice of what would 
constitute new and material evidence to reopen his claim and 
why he evidence submitted in support of his application to 
reopen did not constitute new and material evidence.  There 
is no allegation that there is any existing evidence that 
would constitute new and material evidence that has not been 
obtained.

The Board further notes that in a letter from the RO dated 
July 1998, the veteran was instructed to submit any 
documentation to confirm his POW status.  The letter noted 
that documents such as Philippine Red Cross records, a 
Guarantor's receipt for released POWs, the Japanese Parole 
Certificate for released POWs, or War Claims Commission 
records might be helpful in establishing his claim.  
Moreover, a second letter was sent to the veteran in October 
1998 to remind him of the need to submit such evidence.  
Finally, the January 1999 statement of the case gave notice 
as to the information necessary to substantiate his claim of 
eligibility for POW status.  The veteran has failed to 
produce such evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (in which the Court held that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.")  Therefore, no further 
assistance to the veteran regarding notice and development is 
required.  

Moreover, the Board finds that while the VCAA was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements for the VCAA 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).


Relevant law and regulations

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d) 
(2001).

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force. 38 C.F.R. § 3.1(y) (2001).

VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it. Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents. 38 C.F.R. § 3.1(y)(1) (2001).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, VA may accept evidence submitted by a claimant or 
sent directly to VA by a service department, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by the service 
department. A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) The document contains needed information as to the 
length, time and character of service; and

(3) In the opinion of VA, the document is genuine and the 
information contained in it is accurate.

38 C.F.R. § 3.203(a).

Service department findings as to the fact of service with 
the U.S. Armed Forces are made binding upon VA for purposes 
of establishing entitlement to benefits.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim as to eligibility 
for POW status is that evidence added to the record since the 
August 1996 rating decision, the last disposition in which 
the claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Analysis

The evidence of record at the time of the August 1996 rating 
decision included certification of service by the service 
department that did not indicate any POW service, and the 
veteran did not offer any evidence which supported his 
contention that he had POW service.  Finding that the 
veteran's claim of former POW status was not confirmed by the 
service department, and that the veteran had failed to 
respond to requests for additional information concerning his 
claim, the Board determined that the veteran was not a POW.

Since the August 1996 Board decision, although the veteran 
has again asserted that he was a POW, he has still not 
offered evidence in support of his claim.  The record 
reflects that while the RO requested supporting evidence in 
letters dated in July and October 1998, the veteran did not 
provide any additional evidence.

In the January 1996 statement of the case, the RO did not set 
forth the language of 38 C.F.R. § 3.156(a), and adjudicated 
the claim on a de novo basis.  However, the Board notes that 
the RO and the veteran have identified the claim as seeking 
reconsideration of the previous decision as to POW status, 
and as was noted previously, the RO repeatedly requested that 
the veteran provide supporting information in support of his 
claim.  Thus, the Board finds that since the RO essentially 
adjudicated the case on a new and material basis, there is no 
prejudice to the veteran if the Board's review in this matter 
is also on a new and material basis.  This is especially true 
in light of the fact that to the extent the RO also or 
appeared to review the case on a de novo basis, the RO 
furnished a more expansive review than the veteran would have 
otherwise been entitled.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board has considered the contentions of the veteran since 
the Board decision in August 1996, and finds that the veteran 
has not supported those contentions with evidence to justify 
the reopening of his claim for eligibility for POW status.  
In view of the lack of certification of POW service by the 
service department, the critical question in this case was 
and remains whether the veteran has provided new and material 
evidence which supports his allegations as to POW service.  
The veteran's contentions received since the August 1996 
decision, without additional supporting evidence, are not, by 
themselves or in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  Therefore, new and material evidence has not been 
presented, and the claim must fail.  


ORDER

New and material evidence not having been submitted, 
reopening of the claim for eligibility for POW status is 
denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

